

Exhibit 10.1
XILINX, INC.
AMENDMENT OF EMPLOYMENT AGREEMENT
THIS AMENDMENT OF EMPLOYMENT AGREEMENT is entered into as of January 19, 2016,
by and between Xilinx, Inc., a Delaware corporation (the “Company”) and Moshe
Gavrielov (the “Executive”).
RECITALS
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated January 2, 2008, which was subsequently amended on June 13, 2012
(as amended, the “Agreement”), which sets forth various terms of the Executive’s
employment;
WHEREAS, among other terms, the Agreement provides for certain benefits in the
event the Executive’s employment is terminated for certain qualifying reasons,
as set forth in the Agreement; and
WHEREAS, the Company and the Executive now wish to amend the Agreement in order
to clarify the treatment of certain equity awards in the event the Executive’s
employment is terminated for such certain qualifying reasons.
NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
to amend the Agreement as set forth below:
AGREEMENT


1.    Termination Benefits: Section 4(c) of the Agreement is superseded and
replaced in its entirety to read as follows:
“If (i) the Company terminates your employment at any time (A) other than for
Cause (as defined below) or (B) due to a disability, or (ii) you voluntarily
terminate your employment for Good Reason (as defined below), then, subject to
your execution of a release of claims in favor of the Company in the form
attached hereto as Exhibit A, which release becomes effective in accordance with
its terms on or before the thirtieth (30th) day following your termination of
employment, then you shall be entitled to (w) a lump sum payment equal to the
sum of twelve (12) months of your base salary plus one year of your target bonus
(both at the rate in effect on your termination of employment), together with
any base salary accrued through your termination date payable on the thirtieth
(30th) day following such termination of employment, (x) either a lump sum
payment equal to the value of twelve (12) months of COBRA coverage payable on
the thirtieth (30th) day following your termination of employment or direct
payment of your premiums for health care continuation coverage under the
applicable provisions of COBRA, provided that you elect to continue and remain
eligible for these benefits under COBRA, and do not become covered through
another employer’s health plan during this period, and provided further the
election as to lump sum payment or direct payments of COBRA premiums pursuant to
this subsection (x) must be made at the time of



--------------------------------------------------------------------------------



termination, (y) twenty-four (24) months accelerated vesting of your Initial
Grant and all other equity grants that you received from the Company prior to
such termination of employment, provided that with respect to (i) (a) any
outstanding awards of performance-based restricted stock units for which the
number of earned restricted stock units has not been determined as of the date
of termination, the number of performance-based restricted stock units that will
become earned for purposes of vesting shall be determined based on actual
performance of the applicable performance metrics, as, and at such time as,
determined by the Compensation Committee of the Board of Directors, and shall be
settled as soon as practicable following such determination (but no later than
two and a half (2 1/2) months after the fiscal year in which the termination
date occurs) and (b) any earned restricted stock units that are subject to
“cliff” vesting on one or more anniversaries of the date of grant, solely for
purposes of determining the number of earned restricted stock units that shall
vest upon termination, the performance-based restricted stock units shall be
treated as instead being subject to monthly vesting in equal installments from
the applicable date of grant and you shall become vested in that number of
earned restricted stock units that would have vested during the period
commencing from the date of grant and continuing up to your termination date and
during an additional twenty-four (24) month period following your termination
date and (ii) any outstanding awards of restricted stock units that are not
subject to performance metrics and that are subject to “cliff” vesting on one or
more anniversaries of the date of grant, solely for purposes of determining the
number of such restricted stock units that shall vest upon termination, such
restricted stock units shall be treated as instead being subject to monthly
vesting in equal installments from the applicable date of grant and you shall
become vested in that number of restricted stock units that would have vested
during the period commencing from the date of grant and continuing up to your
termination date and during an additional twenty-four (24) month period
following your termination date, and (z) a pro rata portion of your bonus for
the fiscal year of such termination of employment, payable at the same time the
Company pays annual bonuses to other executive officers for such fiscal year
(but no later than two and a half (2 ½) months after the fiscal year in which
the termination date occurs) based on (I) your termination date, (II) the
determination by the Compensation Committee whether company performance
objectives have been met, and (III) an assumption that any individual MBO has
been achieved at 100%; provided, however, that, if such termination of
employment occurs within ninety (90) days prior to, or two years following, the
consummation of a Change of Control (as such term is defined below), (1) the
lump sum payment in (w), above, shall be increased to twenty-four (24) months of
your base salary plus two years of your target bonus; (2) you shall receive 100%
accelerated vesting of all of your equity awards (including, without limitation,
stock options and restricted stock units) that are unvested and outstanding as
of your termination of employment and which would otherwise become vested based
solely on the passage of time and performance of services (and not in whole or
in part on the future attainment of performance targets); (3) any restricted
stock unit awards held by you at the time of your termination of employment the
earning or vesting of which is dependent in whole or in part on the attainment
of performance targets shall become vested with respect to 100% of the target
number of such restricted stock units which have not yet otherwise been earned
at the time of your termination of employment;

2



--------------------------------------------------------------------------------



(4) for the avoidance of doubt, you will remain eligible for the lump sum
payment or direct payment of continuation coverage under COBRA, in accordance
with (x), above and (5) you shall be paid a pro rata portion of your bonus for
the fiscal year of such termination of employment, payable at the same time the
Company pays annual bonuses to other executive officers for such fiscal year
(but no later than two and a half (2 1/2) months after the fiscal year in which
the termination date occurs) based on (I) your termination date, (II) the
determination by the Compensation Committee whether company performance
objectives have been met, and (III) an assumption that any individual MBO has
been achieved at 100%. Additionally, you will be required to tender your
resignation as a member of the Board.
For purposes of this Agreement, “Change of Control” shall mean: the occurrence
of any of the following events:


(A)Any “person” or “group” as such terms are defined under Sections 13 and 14 of
the Securities Exchange Act of 1934 (“Exchange Act”) (other than the Company, a
subsidiary of the Company, or a Company employee benefit plan) is or becomes the
“beneficial owner” (as defined in Exchange Act Rule 13d-3), directly or
indirectly, of Company securities representing 50% or more of the combined
voting power of the Company’s then outstanding securities.


(B)The closing of: (1) the sale of all or substantially all of the assets of the
Company if the holders of Company securities representing all voting power for
the election of directors before the transaction hold less than a majority of
the total voting power for the election of directors of all entities which
acquire such assets, or (2) the merger of the Company with or into another
corporation if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of the surviving entity.


(C)The issuance of securities, which would give a person or group beneficial
ownership of Company securities representing 50% or more of all voting power for
the election of directors.


(D)A change in the board of directors over a period of twenty-four (24) months
such that the incumbent directors as of the beginning of any such twenty-four
(24) month period and nominees of the incumbent directors are no longer a
majority of the total number of directors.
Notwithstanding the foregoing, and only to the extent necessary to comply with
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), a “Change of Control” will have occurred only if, in addition to
the requirements set above, the event constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of guidance issued by the
Secretary of the Treasury under Section 409A of the Code.”
2.    Section 409A: Section 4(g) of the Agreement is superseded and replaced in
its entirety to

3



--------------------------------------------------------------------------------



read as follows:
“In the event that it is determined that payments pursuant to this Agreement
constitute non-qualified deferred compensation subject to Section 409A, then,
solely to the extent required in order to avoid taxation and/or tax penalties
under Section 409A, no such amounts shall be paid unless and until you have
experienced a separation from service within the meaning of Section 409A and any
such amount that would be paid to you within six (6) months following your
separation of service shall be accumulated and paid to you on the first business
day following such six (6) month period. The parties hereto intend that this
Agreement comply, to the extent applicable, with the provisions of Section 409A
and related regulations and Treasury pronouncements. If the parties determine in
good faith that any provision provided herein would result in the imposition of
an excise tax under the provisions of Section 409A, the parties hereby agree to
use good faith efforts to reform any such provision to avoid imposition of any
such excise tax in such manner that the parties mutually determine is
appropriate to comply with Section 409A.”


3.    Continuation of Other Terms: Except as set forth herein, all other terms
and conditions of the Agreement shall remain in full force and effect.


4.    Applicable Law: This amendment shall be governed by the laws of the State
of California as such laws are applied to arrangement between California
residents entered into and to be performed within the State of California.


 
 
 
XILINX, INC.
 
EXECUTIVE
 
 


/s/ Jon A. Olson
 
/s/ Moshe Gavrielov
Jon A. Olson
 
Moshe Gavrielov
Executive Vice President &
 
President &
Chief Financial Officer
 
Chief Executive Officer




4

